DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. (U.S. 9,628,040).
Regarding claim 1, Lesso et al. (hereinafter, Ref~040) discloses (please see Fig. 9 and related text for details) amplifier circuitry comprising: 
a forward signal path (configured to be used by 901/201/202 of Fig. 9) for receiving an input signal (Din) and outputting an output signal (Vout); 
a feedback path (configured to be used by 209/207/901 of Fig. 9) operable to provide a feedback signal derived from the output signal; 
a feedforward path (configured to be used by 901/208 of Fig. 9) operable to provide a feedforward signal derived from the input signal; and 
a combiner (208 of Fig. 9) operable to determine an error signal (output signal from 208 of Fig. 9) based on a difference between the feedback signal and the feedforward signal; 

wherein the feedforward path comprises a compensation module (901 of Fig. 9 broadly can be read as the claimed module OR at least it is functionally equivalent to it) configured to apply a controlled transfer function to the feedforward signal in the closed- loop mode of operation such that an overall transfer function for the amplifier circuit is substantially the same in the closed-loop mode of operation and the open-loop mode of operation as expected, meeting claim 1.  
Regarding claim 2, Ref~040 discloses amplifier circuitry according to claim 1 wherein the compensation module comprises a filter having a controlled transfer function as described in col. 13, between lines 20-35, meeting claim 2.  
Regarding claim 3, Ref~040 discloses amplifier circuitry according to claim 2 wherein the filter is an adaptive filter as obviously expected depending on custom specifications since these are normal design parameters/features in the field, meeting claim 3.  
Regarding claim 5, Ref~040 supports the claimed “wherein the compensation module is configured to have a transfer function which is matched to a transfer function for the feedback path”, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 5.


meeting claim 6.  
	Regarding claim 7, Ref~040 discloses amplifier circuitry according to claim 6 wherein the controller is configured to selectively transition between the open-loop mode of operation and the closed- loop mode of operation based on an indication of amplitude of the input signal as seen/expected, since it is configured to receive (via DET 214 of Fig. 9) said input signal, meeting claim 7.  
	Regarding claim 12, Ref~040 discloses amplifier circuitry according to claim 1 comprising a class-D modulator and a class-D output stage in the forward signal path as seen/expected, meeting claim 12.  
	Regarding claim 13, Ref~040 discloses amplifier circuitry according to claim 1 comprising a feedback filter (209 of Fig. 9) in the feedback path, meeting claim 13.  
	Regarding claim 14, Ref~040 discloses amplifier circuitry according to claim 13 wherein said feedback filter comprises a low-pass filter (LPF 209 of Fig. 9), meeting claim 14.  
	Regarding claim 15, Ref~040 discloses amplifier circuitry according to claim 1 comprising a loop-filter (211 of Fig. 9) in an error path for the error signal, meeting claim 15.  
	Regarding claim 16, Ref~040 discloses amplifier circuitry according to claim 1 implemented as an integrated circuit as expected, meeting claim 16.  
	Regarding claim 17, Ref~040 discloses an electronic device/audio system comprising amplifier circuitry according to claim 1 as expected, meeting claim 17.  
meeting claims 18-19.
Claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. 8,237,496).
Regarding claim 19, Jiang et al. discloses (please see Fig. 2 and related text for details) a class-D amplifier circuit comprising: 
a forward signal path (e.g., used by 224a/224c/230 of Fig. 2) for receiving an input signal and outputting an output signal; 
a feedback path (used by 224b of Fig. 2) for providing a feedback signal (223 of Fig. 2) derived from the output signal; 
a feedforward path (used by 214 of Fig. 2) for providing a feedforward signal derived from the input signal; 
an error path (used by 226 of Fig. 2) for generating (via 225 of Fig. 2) an error signal based on the difference between the feedback signal and the feedforward signal and modifying the input signal in the forward signal path based on the error signal; and 
a compensation module (214 of 210 of Fig. 2 can be read as the claimed module OR it is functionally equivalent to it) in the feedforward signal path having a controlled transfer function (e.g., provided by loop filter 214) so as to  apply a compensation to the error signal to compensate for a transfer function of the feedback path as seen/expected, meeting claim 19.  

Allowable Subject Matter
s 4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843